DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and formal Matters
	This action is response to papers filed 12/26/2021.
	Claims 28, 34, 37-38, 45, 47-48 are pending.
Claims 28, 37, 39 have been amended
Applicant’s election without traverse of group 9, claims 28-30 in the reply filed on 1/3/2019 is acknowledged.
Claims 16-27, 31-33 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/2019.
The previous 112a) rejection has been withdrawn in view of the amendment.
	Priority
	The instant application was filed 07/29/2019 and is a national stage entry of PCT/US18/15448 with an international filing date: 01/26/2018 and claims priority from provisional application 62451453, filed 01/27/2017.
Claim Objections
Claims  28, 34, 37-38, 45, 47-48 objected to because of the following informalities: 
Claim 28 is objected to as it recites “ND1 gene,” but does not recite the full terminology for the acronym. Claims are more concise when the first time an acronym is 
 	Claims 34, 37-38, 45, 47-48 are objected to as they depend from clam 28.
Claim 45 is objected to as it recites “ND2 gene, COX2 gene, COX1 gene, ATP8 gene, ATP6 gene, COX3 gene, ND3 gene, ND4L gene, ND4 gene, NDS gene, ND6 gene and CytB gene” but does not recite the full terminology for the acronym. Claims are more concise when the first time an acronym is presented the full terminology is also presented.  Finally an acronym may have alternative meanings to an artisan.
Appropriate correction is required.
Response to Arguments
The response traverses the objection asserting that one of skill in the art would certainly understand what is required by the recitation.  This argument has been thoroughly reviewed but is not considered persuasive as the objection indicates claims are more concise when the full terminology of an acronym or abbreviation are present in the claims.  The response further references a website.  This argument is not persuasive as the teachings of the website are not of record in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28-30, 34-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito (Int J Cancer (2008) volume 122, pages 1506-1511),  Ratajczak (Leukemia (2006) volume 20, page 1487-1495),  Lin (Oncology Reports (2015) volume 33, pages 2924-2934), Guescini (J Neural Transm (2010) volume 117, pages 1-4), Berriddge (Cancer Research (2015) volume 75, pages 3203-3208) Martinez-Outschoorn ( Cancer Biology & therapy(2011) volume 12, pages 924-938), Falk (WO2015066485A2),  Theoharides  (USPGPUB 2013/0337453) Conde-Vancells (Expert Opinion on Drug & toxicology (2010) volume 6, pages 543-554), Sharma (USPGPUB 2013/0276513), Chen (PLOS (2014) volume 9, e95240) .
The specification teaches use of ethidium bromide and metformin are treatments to inhibit mtDNA transfer.
Further claims 34 and 37 demonstrate the independent claim encompasses detection or sequencing of the whole mtDNA genome.  
The prior art as exemplified below demonstrates that altered mitochondrial DNA was associated with resistance to hormonal therapy.   The exemplified art demonstrates that ER+ breast cancer cells were known to have mitochondrial dysfunction or loss associated with hormone resistance. The art demonstrates detection of mitochondrial DNA is extracellular vesicles was known as well as treatment of breast cancer with metformin.
Naito teaches, “the depletion of mtDNA induced by hormone-therapy plays a significant role in the recurrence of breast cancer because of the acquisition of resistance to hormone therapy.” (page 1509-1510 top)  Naito teaches mtDNA decreases with tamoxifen treatment. Naito teaches ethidium bromide reduces reduction nd column).  Naito teaches ERα expression was decreased or lost in the cells examples (page 1508, 1st column, bottom)
Martinez-Outschoorn teaches anti-estrogen resistance is overcome by inhibiting mitochondrial function in epithelial cells (title, abstract, discussion).   Martinez-Outschoorn discloses a method for treating, or reducing the likelihood of an mtDNA related condition in a subject, comprising the steps of: administering to the subject an effective amount of an agent that inhibits horizontal transfer of mtDNA (Abstract). To further demonstrate that epithelial cancer cell mitochondrial activity is the origin of tamoxifen resistance, we employed complementary, pharmacological and genetic approaches. First, we studied the effects of two mitochondrial "poisons," namely metformin and arsenic trioxide (ATO), on fibroblast induced tamoxifen resistance. We show here that treatment with metformin or ATO overcomes fibroblast-induced tamoxifen resistance in MCF7 cells; Pg. 925, Col. 2, Para. 5,  To search for potential strategies to overcome fibroblast-induced tamoxifen resistance, we sought to target the mitochondrial activity of cancer cells. Thus, we investigated the use of metformin and arsenic trioxide (ATO), which are drugs that impair mitochondrial function, as a strategy to overcome anti-estrogen resistance in epithelial cancer cells ... Our results directly show that treatment with ATO and with the combination of metformin and tamoxifen overcomes fibroblast-induced tamoxifen resistance) . Metformin inhibits horizontal transfer of mtDNA as is specified in the instant application (Para. (0047), Examples of agents that inhibit horizontal transfer of mtDNA include, but are not limited to selective
blockers of tunneling nanotube formation, such as cytochalasin B, metformin).

patient’s death “ (page 925, 1st column, 1st paragraph).
	 Falk teaches, “Specifically, the instant invention provides compositions and methods for the diagnosis of mitochondrial diseases.” (page 2 field of invention). Falk teaches whole genome and mitochondrial genome sequencing to detect mitochondrial related disease.
Lin teaches, “The changes in mtDNA copy numbers have been analyzed in several human type of cancers. Compared to the paired non-cancerous counterparts, a decrease in mtDNA copy number was reported in lung cancer (33), hepatocellular carcinoma (34) and gastric cancer (35). In lung cancer tissues after neoadjuvant chemotherapy, a progressive decrease in mtDNA copy number was correlated with disease progression (22). These decreases were thought to be decreases in mitochondrial function. On the contrary, an increase in mtDNA copy number was noted in the carcinogenesis of head and neck cancers (36), and the progression of esophageal squamous cell carcinomas (20), particularly in patients who smoked cigarettes. These increases were regarded as a compensation process to overcome the oxidative damages from cigarette smoking and to maintain proper mitochondrial function (19). Concerning BIDCs, a decrease in mtDNA copy number was reported in some research articles (37–39). Nevertheless, we demonstrated a significantly higher mtDNA copy ratio in BIDCs that harbored negative-ER, negative-PR, positive-p53 or high Ki-67 expression. Thus, we focused on the role of ER, PR, p53 and Ki-67 and their relationships to mtDNA in BIDCs. “  (page 2931, bottom 1st column, 2nd column)
nd column, top).  Berridge teaches, “Surprisingly, cancer cells acquiring mitochondria displayed chemoresistance, indicating functional aspects of mitochondrial acquisition beyond respiration recovery (5)” (page 3205, 1st column top).
Ratajczak (Leukemia (2006) volume 20, page 1487-1495) provides a review of microvesicles and their import in cell to cell communication.  Ratajczak teaches microvesicles are suggested to transfer whole organelles including mitochondria ( (1487, 2nd column, 1st paragraph). Ratajczak teaches transfer of mitochondrion between cells may play a role in aerobic respiration.  (page 1491, 2nd column 2nd and 3rd paragraph).
Ratajczak teaches, “It is likely that a substantial percentage of the so-called
soluble receptors identified in biological fluids or molecules such as DNA or mRNA are in fact associated with circulating MV.” (page 1487, 2nd column, bottom)
Guescini teaches mtDNA was detected in exosomes by glioblastomas and astrocytes (figure 1 B).  
Xia (BMC Cancer (2009) volume 9:454, pages 1-7) teaches detection of mitochondrial DNA in blood (title, abstract).  Xia teaches in mtDNA in blood increases in stage II  and III relative to stage I. Xia teaches detection of ATP8 gene (page 3, 2nd column).
Chen teaches exosomes from drug resistance cells transmit drug resistance to non-resistant cells ((Title, abstract).
nd column, bottom).
Sharma teaches detection of mtDNA in exosomes from urine (0237).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to treat metastatic ER+ cancer subjects with altered levels of mitochondrial DNA genome including ATP8 and ND1  in exosomes relative to subjects without breast cancer with metformin or arsenic trioxide.  The artisan would be motivated to treat subjects with anti-estrogen resistance with metformin, or arsenic trioxide to determine if any of these treatment improve the prognosis of subjects with cancer implication mitochondrial issues.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods of isolating microvesicles, isolating nucleic acids and treating subjects based on the data obtained..
Naito teaches, “ Our study provides the first in vitro model indicating that the depletion of mtDNA induced by hormone-therapy plays a significant role in the recurrence of breast cancer because of the acquisition of resistance to hormone therapy.” (page 1509-1510 top)  Naito teaches mtDNA decreases with tamoxifen treatment. Naito teaches ethidium bromide reduces reduction of mtDNA depletion (page 1508, 2nd column).
With regards to claim 34, 37 Falk teaches, “Specifically, the instant invention provides compositions and methods for the diagnosis of mitochondrial diseases.” (page 2 field of invention). Falk teaches whole genome and mitochondrial genome sequencing to detect mitochondrial related disease. Sequencing of the whole mitochondrial genome will detect specific mutations.
nd column, top).  
With regards to claim 39,  Falk teaches, “Specifically, the instant invention provides compositions and methods for the diagnosis of mitochondrial diseases.” (page 2 field of invention). Falk teaches whole genome and mitochondrial genome sequencing to detect mitochondrial related disease. Sequencing of the whole mitochondrial genome will detect specific mutations.
With regards to claim 45 Falk teaches sequencing mitochondrial genome rendering all of the genes of the mitochondrial genome obvious (including ND1).  Further Xai teaches ATP8.
With regards to claim 47-48, Naito teaches, “The mechanism of mtDNA decrease by 4-OHT was recently proposed by Larosche et.al. They showed 4-OHT was preferentially accumulated in mitochondria and inhibited both mtDNA synthesis and topoisomerase.” (page 1510, 1st column, 1st paragraph).  Thus Naito teaches 4-OHT inhibits mitochondrial genesis.  Martinez-Outschoorn teaches treatment with ethidium bromide and ATO.
Response to Arguments
The response begins traversing the previous rejection by providing the representatives opinion of relevant decisions and noting the amendment to the claims.  These are noted.

Further MPEP 2143.02(II) states: 
Obviousness does not require absolute predictability, however, at least some degree of predictability is required.
	Obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success. See In re Corkill, 771 F.2d 1496, 1500 (Fed.Cir.1985) ("Although [the inventor] declared that it cannot be predicted how any candidate will work in a detergent composition, but that it must be tested, this does not overcome [the prior art's] teaching that hydrated zeolites will work."); see also Brown & Williamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d 1120, 1125 (Fed.Cir.2000); Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed.Cir.1989); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed.Cir. 1986)..  The evidence  of record would convince a reasonable finder of fact that the skilled artisan would have had a reasonable expectation of success detecting mtDNA in extracellular vesicles  and would work for its intended purpose. See In re Rinehart, 531 F.2d 1048, 1053-54 (C.C.P.A.1976).


The response continues by asserting the previous art cited does not address all the limitations of the claims.  This argument is not persuasive as the cited art renders all the limitations of the claims obvious.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634